Citation Nr: 0515787	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from April 1951 to 
April 1954 and from July 1954 to March 1956.  He died in 
September 1996.

The appellant, who is the veteran's widow, appealed a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In a 
May 1998 decision, the Board of Veterans' Appeals (Board) 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and remanded 
her claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1151 to the RO for 
further evidentiary development.

Thereafter, in the interest of due process, in March 2003, 
the Board requested a Veterans Health Administration (VHA) 
medical opinion, pursuant to 38 U.S.C.A. § 7109 (West 2002), 
in response to the appellant's claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 7109(a) 
(West 2002) and 38 C.F.R. § 20.901 (2004).  See generally 
Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The Board 
received the May 2003 medical opinion and, in December 2003, 
the appellant and her representative were provided with a 
copy and given an opportunity to present additional evidence 
or argument.  Neither the appellant nor her representative 
submitted additional argument or evidence.

In May 2004, the Board remanded the appellant's claim to the 
VA Appeals Management Center for further procedural 
development.



FINDING OF FACT

The objective and competent medical evidence of record 
prepondates against a finding that medical care furnished to 
the veteran at a VA medical facility in Syracuse, New York, 
from October 1991 to March 1992, caused an additional and 
unanticipated disorder that contributed substantially or 
materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 are not met.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2004); 69 
Fed. Reg. 46,426, 46,433 (Aug. 3, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially claims that VA failed to properly 
diagnose and treat the veteran's disabilities several years 
before his 1996 death.  She contends that he repeatedly 
presented (every 12 to 14 days) for emergency care at the VA 
medical facility in Syracuse, New York, from October 1991 to 
March 1992, and that his heart disease and chronic 
obstructive pulmonary disease (COPD) were improperly 
diagnosed as bronchitis and pneumonia.  She maintains that 
the alleged misdiagnoses exacerbated the veteran's condition 
and hastened his death.  

I.  Factual Background

The veteran died in September 1996, at the age of 62.  
According to the certificate of death, dated that month, the 
immediate cause of death was arteriosclerotic and 
hypertensive cardiovascular disease.  No other conditions 
were listed as involved in the cause of death.  An autopsy 
was not performed.  

Service medical records are negative for any complaints or 
findings referable to hypertension or a cardiovascular 
disorder.  When he was examined for separation in March 1956, 
the veteran's sitting blood pressure was 114/80 and his 
sitting pulse was 72.  A chest X-ray was not taken, and it 
was noted that the physician requested that one be conducted, 
but the veteran refused an X-ray and any further medical 
evaluation at that time.

Post-service, a September 1975 report prepared by J.E.R., 
D.O., R.P.T., for the Bureau of Disability Determination in 
Tallahassee, Florida, indicates that the veteran was treated 
weekly, beginning in July 1975, when he presented with 
stomach pain.  Diagnoses included persistent hypertension 
controlled by medication.  Dr. JR opined that the veteran was 
65 percent disabled.

In December 1975, the veteran submitted a claim to VA for 
non-service-connected disability pension.  He claimed he had 
been totally disabled since March 1975.  His last employment 
was reportedly as a self-employed contractor.  His claimed 
disabilities at that time included high blood pressure, which 
he said began in 1972.

A March 1976 VA examination report includes a diagnosis of 
hypertensive vascular disease, under treatment.

A March 1977 VA medical record reflects that the veteran 
presented with a request to refill his blood pressure 
medication, and had complaints of musculoskeletal pain.  It 
was noted he had just returned from Florida.  He was referred 
for follow-up consultation for hypertension and joint pain, 
which was conducted in April 1977.  It was noted a private 
medical doctor diagnosed that he had hypertension three years 
before, in Florida.  It was noted that the veteran had a 
positive family history for heart disorders.  The records 
show that, thereafter, he was seen regularly through March 
1978. 

The VA medical records further reflect that in November 1977 
the veteran was diagnosed with angina.  Cardiac 
catheterization was discussed at that time, as in subsequent 
months; however, the veteran repeatedly refused the test.

A December 1977 VA examination report includes diagnoses of 
labile hypertension under control, and probable angina, under 
treatment.

By rating action in June 1978, the veteran was granted a 
permanent and total disability rating for pension purposes, 
effective from September 1977.  The major disability at that 
time was angina with hypertension.

A notice of VA hospitalization indicates that in September 
1980 the veteran was hospitalized with a diagnosis of a 
probable transient ischemic attack.

In an October 1981 written statement, the veteran reported a 
history of treatment for problems including hypertension.  He 
claimed treatment by now-deceased private medical doctors, 
from 1956 to the early 1970's, by other identified private 
physicians through 1976, and by the VA Medical Center (VAMC) 
in Syracuse, NY, thereafter. 

In a December 1984 decision, the Board found that 
cardiovascular disease, to include hypertension and rapid 
heartbeat, had not been incurred in or aggravated by military 
service, and that cardiovascular disease could not be 
presumed to have been incurred in service because it was not 
manifested within the one-year presumption period provided by 
law.

VA medical records from the Syracuse VAMC, dated from May 
1991 through July 1993, show that in May 1991 the veteran was 
referred for nutritional counseling.  He had a history of 
obesity, hypertension, diabetes mellitus, and hyperlipidemia.  
He failed to report for nutritional counseling appointments 
in June and July 1991.  

A VA medical record dated on September 6, 1991, indicates 
that the veteran had a history of obesity and hypertension, 
and had increased blood sugars since 1989.  He complained of 
occasional chest pain, and it was noted he had refused heart 
catheterization twice.  He was referred for various 
consultations.  Records dated later in September 1991, 
indicate that an upper gastrointestinal (GI) series revealed 
positive findings and an esophagogastroduodenoscopy (EGD) was 
scheduled, but the veteran refused that test.

An October 26, 1991, VA medical record reflects that the 
veteran presented with complaints of cough without sputum, 
chest pain, and fever.  Treatment included bed rest, fluids, 
and Tylenol #3 for pain/cough; the veteran was advised to 
stop smoking.  Diagnoses were viral upper respiratory 
infection and hypertension.  The veteran was advised to 
return as needed.  

A VA medical record dated October 29, 1991, indicates that 
the veteran presented with complaints of cough with white 
sputum, fever, chills, and malaise.  It was noted that he was 
offered a smoking cessation program and stated he did not 
want to quit smoking.  The diagnosis was bronchitis, and 
Bactrim was prescribed.

The veteran was next seen in the VA outpatient clinic on 
March 6, 1992, when he presented for a medication refill.  
The diagnosis at that time was hypertension, with increased 
systolic component. 

On March 14, 1992, VA outpatient records reflect that the 
veteran presented with a history of coronary artery disease, 
hypertension, and diabetes mellitus.  He complained of 
shortness of breath for one day that was slowly worsening, 
and a cough with yellow sputum for three days.  He had no 
fever, chills, or chest pain. The diagnosis was pneumonia.  
He was hospitalized and given respiratory care for two days.  
Inpatient diagnoses included COPD.  He was discharged in 
stable condition, and was to follow up on March 23, 1992.  
The records reflect that he was advised against smoking.

VA hospitalized the veteran from May 23, 1992, to June 12, 
1992.  A VA discharge summary reflects that on May 23, 1992, 
the veteran was admitted to the hospital after complaining of 
chest pain and feeling "rotten."  He also complained of 
intermittent rhinorrhea since November.  Right lower lobe 
pneumonia was diagnosed, and the veteran was admitted for 
further treatment.  Discharge diagnoses included congestive 
heart failure, coronary artery disease, pulmonary edema, and 
mediastinal lymphadenopathy.

X-rays taken by VA days later, in June 1992, indicate that 
there was complete clearing of the pneumonia in the right 
base of the veteran's chest.

In a statement submitted in June 1992, the veteran claimed 
his condition had deteriorated considerably in the past year.  
He stated that all of his treatment had been at the VAMC in 
Syracuse.

An August 1992 VA information record completed in conjunction 
with the veteran's claim for special monthly pension (SMP) 
indicates that he had severe dilated cardiomyopathy and 
valvular dysfunction.  He was subsequently awarded SMP, based 
upon need for aid and attendance of another person, from May 
1992.

In October 1992, VA hospitalized the veteran, after he came 
to the emergency room in respiratory distress, with florid 
pulmonary edema.  He had suffered increased shortness of 
breath over the past two or three weeks.  Discharge diagnoses 
included non Q-wave anteroseptal myocardial infarction, 
congestive heart failure, coronary artery disease, chronic 
obstructive pulmonary disease, and diabetes.  

A December 1992 VA outpatient record indicates that the 
veteran felt "very well" and had no complaints.  

Subsequent VA medical records from the VAMC in Syracuse, 
dated through July 1993, are also of record.  These records 
reflect that in March 1993 the veteran was scheduled for a 
thallium stress test that was initially requested in October 
1992, evidently while he was hospitalized.  However, a note 
on the record indicates that the veteran refused to come in 
for a stress test, and said he had "enough heart trouble as 
it is and will not have this test done".

A May 1993 VA medical record indicates that the veteran felt 
"physically better than he's been for years."  However, a 
VA examination in July 1993 revealed severe disability with 
cardiomyopathy, congestive heart failure, and chronic 
obstructive pulmonary disease.

In March 1994, the veteran filed a claim for compensation 
benefits pursuant to 38 U.S.C.A. § 1151.  He maintained, in 
essence, that his current "severe medical state" was caused 
by improper diagnosis from October 1991 through June 1992 at 
a VA medical facility.

A May 1995 RO rating decision denied the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for heart 
disease and chronic obstructive pulmonary disease, on the 
basis that the veteran had experienced a natural progression 
of the disease and there was no evidence of incorrect VA 
diagnosis that caused additional disability.  The veteran 
submitted a timely notice of disagreement as to the RO's 
action.

During an August 1995 personal hearing at the RO, the veteran 
and his wife (now the appellant in the present case) offered 
testimony.  The veteran testified that in October 1991, he 
went to the VAMC in Syracuse because he had right-side chest 
pain.  He stated that medical personnel took his blood 
pressure and temperature, checked his lungs, told him he had 
bronchitis, and gave him "antibiotics or something" and a 
bottle of syrup.  The veteran said that, in 12 or 14 days, he 
returned to the VAMC because he still had the pain.  He 
further testified that after being examined he was told he 
had pneumonia, was given the same medication, and was sent 
home.  The veteran said that he returned to the emergency 
room in another 12 or 14 days.  He said that the same 
scenario went on until March 1992.  In March, he went in and 
could not breathe, and felt woozy.

As noted above, in September 1996, the veteran died from 
arteriosclerotic and hypertensive cardiovascular disease.

In March 2003, the Board requested a VHA expert medical 
opinion regarding the appellant's claim that the veteran died 
as a result of medical treatment provided by VA.  In a May 
2003 memorandum, a VA primary care service staff physician 
stated that she had reviewed the veteran's medical records 
and responded to the Board's questions as follows:

1.  Was the veteran improperly diagnosed by the 
VA Medical Center with bronchitis and/or 
pneumonia? If so, when did this occur?

On October 26,1991, the veteran visited the 
Emergency Room with a three-day history of cough, 
as well as complaints of bilateral chest wall 
pain.  At that time he did not complain of any 
phlegm production.  Physical examination at that 
time showed clear lungs and the patient was 
afebrile.  He was treated for a viral upper 
respiratory tract infection.  He was advised be 
rest, fluids, Tylenol #3 for pain and cough, and 
at time was also advised to stop smoking.  On 
October 29,1991, he again was seen in the 
Emergency Room with complaints of cough with 
thick, whitish phlegm.  His history states that 
he had been feeling congested for the past ten 
days.  He also had fever, chills, and generalized 
body malaise.  The veteran was prescribed Bactrim 
for what was diagnosed to be bronchitis.  Given 
the history during those two Emergency Room 
visits I believe that the diagnosis of viral 
upper respiratory tract infection on October 26, 
1991, was appropriate and the plan of care was 
likewise appropriate.  Three days later when the 
veteran revisited the Emergency Room the 
diagnosis of bronchitis was again appropriate 
given the patient's clinical presentation.  
Bactrim is an acceptable antibiotic for the 
treatment of bronchitis.  There were no instances 
in the records that the veteran was improperly 
diagnosed with bronchitis or pneumonia.

2.  When was the veteran's chronic obstructive 
pulmonary disease first diagnosed, and what role 
did it play in his death?

Review of the records shows that the diagnosis of 
chronic obstructive pulmonary disease was first 
made in 1992.  COPD does affect arthrosclerotic 
and cardiovascular disease in that ongoing 
hypoxia can compromise coronary artery flow and 
oxygenation. His records however, did not show 
the patient to have had ongoing, uncontrolled 
problems with his COPD.  I think that his COPD 
may have adversely affected his atherosclerotic 
and hypertensive cardiovascular disease over a 
prolonged period of time and did not necessarily 
play an acute role in the patient's demise.

3.  When was the veteran's heart disease first 
diagnosed, and what role did it play in his 
death?

The patient had a diagnosis of hypertensive 
vascular disease dating back to 1975.  Some 
points in the records showed that the blood 
pressure problems date back to 1956.  He 
apparently was on medications for blood pressure 
control, which remained labile.  As far back as 
1977 the patient was experiencing chest pains and 
cardiac catheterization had been suggested on 
several occasions, which the veteran declined.  I 
believe that the veteran's heart disease 
eventually caused his demise.

4.  Was the veteran's heart disease or chronic 
obstructive pulmonary disease exacerbated by any 
hospital care, medical or surgical treatment, or 
examination provided at the VA Medical Center, or 
by any failure to treat his condition?

There are no points in the medical records that 
suggest a failure to treat the veteran's 
pulmonary or cardiac conditions as well as any of 
the care provided by the hospital contributed to 
any worsening of his heart disease or COPD.

5.  Was any worsening of the veteran's heart 
disease or chronic obstructive pulmonary disease 
due to the natural progression of those diseases, 
as opposed to being exacerbated by VA's medical 
care?

I think that the worsening of veteran's heart 
disease or COPD was due to the natural 
progression of these diseases as opposed to being 
exacerbated by the VA Medical Center's medical 
care.  It is quite apparent that the veteran's 
heart disease has been ongoing since 1977 or 
maybe even prior to that, and multiple attempts 
were made to try to determine the magnitude of 
the problem.  Unfortunately, the veteran 
continually refused cardiac catheterization, 
which in my view would have made a difference in 
the eventual outcome of his heart disease.  
Between the period of 1977 and 1992, the 
veteran's heart had deteriorated to a point where 
an echocardiogram done in May 1992, showed an 
ejection fraction of 25% with inferior and 
posterior akinetic segments.  This was during the 
time that he was admitted for chest pain and was 
treated for ischemic cardiomyopathy.  Again, at 
that time, a cardiac catheterization was 
suggested but the patient decided against the 
procedure despite awareness of adverse outcome to 
his condition.

6.  Was the veteran's death proximately caused by 
the carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of 
fault on the part of VA in providing hospital 
care, medical, or surgical treatment, or 
examination?

I could not find any evidence in the medical 
records that there was any negligence, 
carelessness, lack of proper skill, or error in 
judgment in the care that was provided to the 
veteran.

7.  Did any willful misconduct on the part of the 
veteran contribute to the progression of his 
heart disease and/or chronic obstructive 
pulmonary disease?

I do not believe that there was any willful 
misconduct on the part of the veteran to 
adversely affect the outcome of his health, 
[h]owever, I do firmly believe that if the 
cardiac catheterization was done at an early time 
as was suggested, proper interventions would have 
been made to slow down the progression of the 
veteran's coronary artery disease process.

The VA physician further stated that the above "conclusions 
are based on extensive review of the records and that in my 
professional opinion, these conclusions are at least as 
likely as not to be factually supported by the record".



II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,


the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of her appeal, including in May and 
July 2004 letters from the RO, the appellant has been 
informed of VA's duty to assist her in the development of her 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed July 1997 statement of the case (SOC) and February 
2002 and March 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the appellants 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any


other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

The Board notes the appellant's May 2005 written statement, 
to the effect that VA treatment records, dated from October 
1991 to March 1992 are "missing" and that she requests that 
they be obtained.  However, as detailed above, records of the 
veteran's treatment at the VAMC in Syracuse for the time 
period in question, including from October 1991 to March 
1992, were obtained by the RO and are in the file.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of an asserted contributory cause of 
death, it must be shown that a service-connected disability 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(c)(1).

Further, if a veteran suffers an injury or an aggravation of 
an injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; see 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2004).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed.Cir. 1993), and the United States Supreme Court, in 
Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable. Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004). Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.  The amendments added 
38 C.F.R. § 3.361, to establish the criteria for a claim 
based on the provisions of 38 U.S.C.A. § 1151 filed on or 
after October 1, 1997.  Although the RO has not had the 
opportunity to evaluate the appellant's claim under the 
amended criteria, the Board finds that having her claim 
addressed at this time by the Board will not prejudice her. 

The appellant filed her current claim seeking DIC benefits 
under 38 U.S.C.A. § 1151, for VA medical treatment provided 
to the veteran from October 1991 to March 1992, in October 
1996, long before October 1, 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be adjudicated in accord with the earlier 
version of 38 U.S.C.A. § 1151 and the May 23, 1996, final 
regulation.  Thus, neither evidence of an unforeseen event 
nor evidence of VA negligence would be required in order for 
this claim to be granted.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).


The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2004).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran or other 
claimant is not only required to establish some type of 
injury/disability due to VA medical care, but "must still 
submit sufficient evidence of a causal nexus between that . . 
. event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  See Wade 
v. West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, we may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).


It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995).

In this case, the appellant in effect contends that she is 
entitled to DIC under the provisions of 38 U.S.C.A. § 1151.  
She maintains that VA failed to diagnose and treat the 
veteran's disabilities several years before his death.  She 
contends that he repeatedly presented for emergency care at a 
VA medical facility from October 1991 to March 1992 and that 
his heart disease and COPD were improperly diagnosed as 
bronchitis and pneumonia.  She further maintains that the 
alleged misdiagnoses exacerbated the veteran's condition and 
hastened his death.

Initially, the Board notes, that in an unappealed May 1998 
decision, the Board denied service connection for the cause 
of the veteran's death.  Thus, the only remaining avenue for 
the appellant to receive DIC would be if she could establish 
entitlement under section 1151 for the cause of death.

The VHA medical opinion detailed above was obtained to 
properly address the medical questions presented by the case 
at hand.  The physician who reviewed the evidence at the 
request of the Board, a primary care service staff physician, 
concluded that there were no instances in the VA record 
records that the veteran was improperly diagnosed with 
bronchitis or pneumonia.  The reviewing physician opined that 
the veteran's COPD may have adversely affected his 
atherosclerotic and hypertensive cardiovascular disease over 
a prolonged period of time and did not necessarily play an 
acute role in the veteran's demise.  The reviewer found that 
the veteran had a diagnosis of hypertensive heart disease 
dating to 1975, and that the heart disease eventually caused 
the veteran's death.  There were no points in the VA medical 
records that suggested a failure to treat the veteran's 
pulmonary or cardiac conditions or the VA hospitalization 
contributed to any worsening of the veteran's heart disease 
or COPD.

The reviewer further opined that the worsening of the 
veteran's heart disease or COPD was due to the natural 
progression of these diseases, and found no evidence of 
carelessness, negligence, or lack of proper skill in the 
treatment given to the veteran.  The medical specialist 
"firmly" believed that if cardiac catherization had been 
performed on the veteran at an early time, as was suggested, 
proper interventions would have been made to slow down the 
progression of his coronary artery disease process.  No 
medical opinion or other competent medical evidence to the 
contrary has been submitted to support the appellant's 
contentions.

The Board recognizes that, under the law applicable herein, 
no showing of an unforeseen event or evidence of VA 
negligence is required to grant benefits.  However, there 
must be evidence that VA care resulted in additional 
disability or death, other than mere natural progression of 
the veteran's ongoing disabilities.  Without being in any way 
critical of the late veteran's refusal to undergo several 
diagnostic tests recommended by his treating physicians, we 
must note that the VHA reviewing physician noted that the 
veteran's medical course might have been more favorable had 
he consented to undergo such examinations.  In any event, the 
evidentiary record does not support a finding that VA care, 
or lack thereof, was a causal or contributory factor in the 
veteran's death.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

The appellant maintains that VA failed to properly diagnosed 
and treat the veteran's disabilities, and that the alleged 
misdiagnoses exacerbated his condition and led to his death.  
We recognize the appellant's sincere belief that the 
veteran's death was related in some way to improper VA 
medical treatment.  Nevertheless, in this case, the appellant 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between the decedent's death and VA medical 
treatment provided prior to his death.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
In other words, without our doubting for a moment the 
sincerity of the appellant's accounts of her husband's 
medical problems, we must be mindful that only medical 
professionals may make valid medical assessments of his 
condition, and of the course of events which led to his 
death.

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any VA medical treatment 
from October 1991 to March 1992 and the conditions that 
caused and contributed to cause the decedent's death.  The 
evidence preponderates against the appellant's claim of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.



ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied. 




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


